FILED
                             NOT FOR PUBLICATION                               FEB 24 2010

                                                                          MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                        U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



 JATINDER SUDAN,                                   No. 07-70003

               Petitioner,                         Agency No. A095-559-639

   v.
                                                   MEMORANDUM *
 ERIC H. HOLDER Jr., Attorney General,

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                             Submitted February 16, 2010 **

Before:        FERNANDEZ, GOULD, and M. SMITH, Circuit Judges.

        Jatinder Sudan, a native and citizen of India, petitions for review of the

Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s decision denying his application for asylum, withholding of



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

KAD/Research
removal, and protection under the Convention Against Torture (“CAT”). We have

jurisdiction pursuant to 8 U.S.C. § 1252. We review for substantial evidence,

Santos-Lemus v. Mukasey, 542 F.3d 738, 742 (9th Cir. 2008), and we deny the

petition for review.

       Substantial evidence supports the BIA’s conclusion that Sudan’s

experiences, including one beating, did not rise to the level of persecution. See Gu

v. Gonzales, 454 F.3d 1014, 1019-21 (9th Cir. 2006). Substantial evidence also

supports the BIA’s conclusion that Sudan failed to establish a well-founded fear of

persecution. See Nagoulko v. INS, 333 F.3d 1012, 1018 (9th Cir. 2003).

Accordingly, Sudan’s asylum claim fails.

       Because Sudan failed to demonstrate eligibility for asylum, he necessarily

failed to satisfy the more stringent standard for withholding of removal. See Farah

v. Ashcroft, 348 F.3d 1153, 1156-57 (9th Cir. 2003).

       Substantial evidence supports the BIA’s denial of CAT relief because Sudan

did not establish a likelihood of torture by, at the instigation of, or with the consent

or acquiescence of the Indian government. See Arteaga v. Mukasey, 511 F.3d 940,

948-49 (9th Cir. 2007).

       PETITION FOR REVIEW DENIED.




KAD/Research                                2                                     07-70003